Citation Nr: 1032282	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  07-22 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
chondromalacia of the left knee.

2. Whether new and material evidence has been submitted in order 
to reopen a claim for entitlement to service connection for 
residuals of exposure to asbestos.  

3.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's spouse.


ATTORNEY FOR THE BOARD

B. Thomas Knope


INTRODUCTION

The Veteran served on active duty from June 1972 to June 1975 and 
from August 1977 to August 1979.  He also has additional service 
in the Naval Reserve.  

This matter is on appeal from a November 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in North 
Little Rock, Arkansas.  

The Veteran testified before the undersigned in December 2008.  A 
transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran's left knee chondromalacia was productive of 
complaints of pain while in motion; objective evidence of 
ankylosis, limitation of flexion to 30 degrees or limitation of 
extension to 15 degrees was not shown.

2.  In a November 1987 rating decision, the RO denied the 
Veteran's claim for residuals of exposure to asbestos.  He did 
not appeal, and the decision became final one year later.

3.  The evidence associated with the claims file since November 
1987 is not new or material to an unestablished fact necessary to 
substantiate the claim.

4.  Bilateral hearing loss was not manifest during active duty 
service, and was not identified until 1997. 

5.  The Veteran's current bilateral hearing loss is unrelated to 
service.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
chondromalacia of the left knee have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes (DCs) 5019, 5257 (2009).

2.  The evidence received since the last final denial is not new 
and material and the requirements to reopen a claim of 
entitlement to service connection for residuals of exposure to 
asbestos have not been met.  38 U.S.C.A. §§ 5108, 5103, 5103A, 
5107(b), 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156, 3.159 
(2009).

3.   Bilateral hearing loss was not incurred in or aggravated by 
active duty service, nor may it be presumed to have occurred 
during active duty.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

In claims to reopen based on new and material evidence, VA must 
both notify a claimant of the evidence and information that is 
necessary to reopen the claim and of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the bases 
for the denial in the prior decision and to provide the claimant 
with a notice letter that describes what evidence would be 
necessary to substantiate those elements required to establish 
service connection that were found insufficient in the previous 
denial.  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in June 2006 that fully addressed all notice 
elements and was sent prior to the initial RO decision in this 
matter.  The letter informed him of what evidence was required to 
substantiate the claims and of his and VA's respective duties for 
obtaining evidence.  

Moreover, the notice letter provided to the Veteran also included 
the criteria for reopening a previously denied claim and 
information concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as he was informed about what evidence was necessary to 
substantiate the elements required to establish service 
connection that were found insufficient in the previous denial, 
and the duty to notify has been satisfied.

With respect to the Dingess requirements, in that same June 2006 
letter, the RO provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary to 
establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) evidence establishing an 
in-service event, injury, or disease, or manifestations during 
the presumptive period; (3) an indication that the disability or 
symptoms may be associated with service; and (4) whether there 
otherwise is sufficient competent medical evidence of record to 
make a decision on the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" with 
service include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in specificity 
to support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has 
obtained the Veteran's service treatment records and VA 
outpatient treatment records.  Further, the Veteran submitted 
private treatment records and he was provided an opportunity to 
set forth his contentions during the hearing before the 
undersigned in December 2008.  

Next, specific VA medical examinations and opinions pertinent to 
the issues on appeal were obtained in November 2006 and August 
2007.  The Board finds that these examinations were adequate for 
evaluation purposes.  Specifically, the examiners reviewed the 
Veteran's medical history, interviewed the Veteran and conducted 
a physical examination.  

While the examiner did not review the claims file in the August 
2007 VA examination, the existence of the claims file is not the 
sole litmus test for determining the adequacy of a VA 
examination.  Rather, the probative value of a medical 
examination comes from when it is the factually accurate, fully 
articulated, and sound reasoning for the conclusion, not the mere 
fact that the claims file was reviewed.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008)

Here, the examiner was clearly aware of the Veteran's medical 
history, based on his comments in support of his opinion.  
Moreover, none of the evidence in the claims file at the time of 
the examination indicated the presence of residuals from exposure 
to asbestos, and the fact that the Veteran was exposed to 
asbestos was conceded.  Therefore, the Veteran was not prejudiced 
by the claims file not being present for this examination.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claims.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).



Entitlement to a Rating in Excess of 10 Percent for
Chondromalacia of the Left Knee

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. § 4.1 
(2009).  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2009).

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 
16 Vet. App. 436 (2002) (finding it appropriate to consider 
factors outside the specific rating criteria in determining level 
of occupational and social impairment).

Where there is a question as to which of two separate evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required for 
that particular rating.  Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2009).  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding the degree of disability, such doubt will 
be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2009).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective enervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 
(2009).

The Court of Appeals for Veterans Claims (CAVC) has held that the 
RO must analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss under 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during flare-
ups.  The Board notes that the guidance provided by the CAVC in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion should 
be considered.

Furthermore, the intent of the rating schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  Thus, actually painful, unstable, or 
malaligned joints, due to healed injury, are as entitled to at 
least the minimum compensable rating for the joint.  The joints 
should be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with the 
range of the opposite undamaged joint.  See 38 C.F.R. § 4.59.

Additionally, a claimant who has arthritis and instability of the 
knee may be rated separately under DCs 5003 and 5257.  See 
VAOPGCPREC 23-97.  Specifically, the VA General Counsel stated 
that when a knee disorder was already rated under DC 5257, a 
veteran may also obtain a separate rating for arthritis when 
there is X-ray evidence of arthritis and evidence of a limitation 
of joint motion which at least meets the criteria for a zero-
percent rating under DC 5260 (flexion limited to 60 degrees or 
less) or 5261 (extension limited to 5 degrees or more).

The General Counsel has also held in VAOPGCPREC 9-98 that a 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59.  See also 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  
Finally, separate ratings may be granted based on limitation of 
flexion (DC 5260) and limitation of extension (DC 5261) of the 
same knee joint.  See VAOPGCPREC 09-04.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
where the evidence contains factual findings that show a change 
in the severity of symptoms during the course of the rating 
period on appeal, assignment of staged ratings would be 
permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Finally, the Court of Appeals for Veterans Claims has held that a 
rating decision issued subsequent to a notice of disagreement 
which grants less than the maximum available rating does not 
abrogate the pending appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993); see also Corchado v. Derwinski, 1 Vet. App. 160 (1991).  
With respect to the issue on appeal, the RO increased the 
Veteran's disability rating from 0 to 10 percent, but did not 
grant a 100 percent disability rating.  Since the RO granted only 
a portion of the Veteran's increased rating claim, his appeals 
properly remain before the Board for review.

The Veteran is currently rated at 10 percent for the 
chondromalacia in his left knee.  In order to warrant a rating in 
excess of 10 percent, the evidence must show:
*	ankylosis (30 percent under DC 5256); 
*	limitation of flexion to 30 degrees (20 percent under DC 
5260); or 
*	limitation of extension to 15 degrees (20 percent under DC 
5261).

In this case, however, a higher rating is not warranted.  First, 
the evidence does not show ankylosis.  Ankylosis is defined as a 
fixation of the joint.  At all relevant times, the Veteran was 
able to flex and extend his knee to a certain level.  While he 
complained of pain and some grinding, he was been able to extend 
and flex his knee.  Therefore, an increased rating based on 
ankylosis is not warranted.

Next, a higher rating is not warranted based on limitation of 
motion for either flexion or extension.  Specifically, at a VA 
examination in November 2006, the Veteran exhibited a flexion of 
122 degrees, although pain was present in flexion to 108 degrees.  
Moreover, this extension was 0 degrees.  Therefore, these ranges 
of motion to not support a rating in excess of 10 percent.  

The Board has also considered whether the Veteran was entitled to 
a separate compensable rating for recurrent subluxation or 
lateral instability under DC 5257.  In order to warrant a 
compensable rating under DC 5257, the evidence must show 
"slight" recurrent subluxation or lateral instability.

In this case, the evidence does not show that the Veteran's left 
knee was unstable.  Specifically, at his VA examination in 
November 2006, the examiner observed stable medial and lateral 
ligaments, as well as stable anterior and posterior cruciate 
ligaments based on Lachman and anterior drawer tests.  The 
McMurray's test in the left knee was also normal.  Therefore, as 
slight recurrent subluxation or lateral instability was not 
shown, a separate evaluation for instability/subluxation is not 
warranted.  

In making these determinations, the Board has also considered a 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206-7.  However, an 
increased evaluation for the Veteran's service-connected left 
knee disability is not warranted on the basis of functional loss 
due to pain or weakness in this case, as the Veteran's symptoms 
are contemplated by the 10 percent rating already assigned.    

Specifically, the examiner noted during the November 2006 VA 
examination that his flexion was limited to 108 degrees by pain.  
While this is additionally limiting, it still represents a range 
of motion greater than what is necessary for an increased rating.  
Moreover, the examiner explicitly stated that there was no 
additional range of motion loss due to fatigue, lack of 
endurance, or incoordination, and there were no effects of this 
disorder on the Veteran's activities, except for climbing stairs 
or ladders.  Thus, the effect of this symptomatology is 
contemplated in the currently assigned 10 percent disability 
evaluation.

The Board has also considered the Veteran's statements that his 
disability is worse than the 10 percent rating he currently 
receives.  In rendering a decision on appeal, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of any 
material evidence favorable to the claimant.  See Gabrielson v. 
Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses.  Layno, 6 Vet. App. at 470.  He is not, however, 
competent to identify a specific level of disability of a left 
knee disability according to the appropriate diagnostic codes.  

On the other hand, such competent evidence concerning the nature 
and extent of the Veteran's left knee disability has been 
provided by the medical personnel who have examined him during 
the current appeal and who have rendered pertinent opinions in 
conjunction with the evaluations.  The medical findings (as 
provided in the examination reports) directly address the 
criteria under which these disabilities are evaluated.

Next, the Board will consider whether referral for an 
extraschedular evaluation is warranted.  The question of an 
extraschedular rating is a component of a claim for an increased 
rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although 
the Board may not assign an extraschedular rating in the first 
instance, it must specifically adjudicate whether to refer a case 
for extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, is authorized to approve an extraschedular evaluation if 
the case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards." 
 Id.  Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).

In this case, the VA examiner in November 2006 indicated that the 
Veteran's knee disability had no effect on his employment.  
Moreover, the Board concludes that rating criteria reasonably 
describes his disability level and symptomatology, and provide 
for higher ratings for additional or more severe symptoms than 
currently shown by the evidence.  

Thus, his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, therefore, 
adequate.  Consequently, referral to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, under 
38 C.F.R. § 3.321 is not warranted.  

Finally, although the Veteran has submitted evidence of a medical 
disability, and made a claim for the highest rating possible, he 
has not submitted evidence of unemployability, or claimed to be 
unemployable.  Therefore, the question of entitlement to a total 
disability rating based on individual unemployability due to a 
service-connected disability has not been raised.  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 
1378 (Fed. Cir. 2001).  

In sum, after a careful review of the evidence of record, the 
Board finds that the benefit of the doubt rule is not applicable 
and the appeal is denied.

Whether New and Material Evidence Has Been Submitted in Order to 
Reopen a Claim for COPD as a Result of Exposure to Asbestos

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence has 
been submitted, the claim must be reopened.  Manio v. Derwinski, 
1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  However, lay assertions of 
medical causation cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108.  See Moray v. Brown, 5 Vet. App. 211, 
214 (1993).  

New and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  If it finds that the submitted evidence is new and 
material, VA may then proceed to evaluate the merits of the claim 
on the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for the claim has been satisfied.  See Elkins v. West, 
12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A (eliminates 
the concept of a well-grounded claim).

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, regardless of 
the RO's determination on the question of reopening, the Board 
will determine whether new and material evidence has been 
received and, if so, consider entitlement to service connection 
on the merits.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed 
Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

The Veteran is claiming entitlement to service connection for 
residuals of asbestos exposure.  The RO denied this claim in 
November 1987 on the basis that there were no residuals of 
asbestos exposure shown.  He did not appeal the RO's decision, 
and the decision became final one year later.    

The evidence of record at the time of the initial decision 
included the Veteran's service treatment records and treatment 
records related to his service in the Naval Reserve through 2004, 
as well as VA examinations conducted in April 1976 and August 
1987.  
 
Since the RO's decision became final, the Veteran has submitted 
additional copies of his service treatment records, VA outpatient 
treatment records from April 1988 through August 1989.  He has 
since undergone VA examinations in July 1994, November 2006, as 
well as January and August 2007, and has also more recently 
submitted private treatment records from April 2006 through 
January 2007.  

However, the Board concludes that none of the newly submitted 
evidence is both new and material to an unestablished fact 
necessary to support entitlement to service connection for 
residuals of asbestos exposure.  First, regarding the copies of 
the service treatment records, substantially all of them were 
reviewed prior to the November 1987 decision.  Moreover, none of 
these records indicate residuals that may have been a result of 
asbestos exposure.  Therefore, these records are neither new nor 
material to an unestablished fact necessary to support the claim.

Next, the VA outpatient treatment records from 1988 and 1989 are 
new, in that they were not reviewed prior to the last final 
denial.  However, these records primarily address this service-
connected left knee disability.  While one record from May 1988 
addresses the Veteran's overall health history, no residuals of 
asbestosis was noted.  Therefore, while new, these records are 
not material to an unestablished fact necessary to support the 
claim.  

Similarly, the private treatment records submitted by the Veteran 
indicate a diagnosis of chronic obstructive pulmonary disorder 
(COPD).  However, radiographic images of his lungs taken in April 
2006 were normal.  Moreover, none of these records relate his 
pulmonary disorder to asbestos exposure.  Thus, while these 
records are also new, they are also not material to an 
unestablished fact necessary to support the claim.

Finally, although the Veteran underwent a number of VA 
examinations since the last final denial, only the August 2007 
examination pertains to asbestos exposure.  Additionally, while 
this examination noted a history of COPD, and his exposure to 
asbestos during active duty was conceded, the examiner opined 
that his COPD was not related to his asbestos exposure.  In 
providing this opinion, the examiner reflected that the X-ray in 
2006 was normal and no significant abnormalities were seen.  

Thus, while the Veteran has been diagnosed with COPD, it has not 
been characterized as a residual of exposure to asbestos.  
Therefore, while this VA examination is new evidence in that it 
was not reviewed prior to the last final denial of the claim, it 
is not material because it does not support an unestablished fact 
necessary for service connection.  Namely, that he is 
experiencing residuals of asbestos exposure.  

The new evidence includes additional statements about the 
Veteran's condition.  However, most of his statements are related 
the circumstances of his exposure to asbestos during active duty.  
As noted above, the fact that he was exposed to asbestos was 
conceded.  However, this exposure has not been related to a 
current disorder.  

Even if the statements disclosed new information, such assertions 
would not be sufficient to reopen the claim, as a lay person is 
not competent to offer an opinion that requires medical 
expertise, and consequently the statements do not constitute new 
and material evidence to reopen the claim.  Moray v. Brown, 5 
Vet. App. 211, 214 (1995) (holding that lay assertions of medical 
causation cannot serve as a predicate to reopen a previously 
denied claim).

Consequently, in this case, the Board finds that none of the 
current evidence submitted by the Veteran since the final rating 
decision is new and material under 38 C.F.R. § 3.156(a).  Thus, 
the Veteran's claim to reopen must be denied.   

Entitlement to Service Connection for Bilateral Hearing Loss

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic disease at 
any later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2009).  However, continuity of symptoms is required 
where a condition in service is noted but is not, in fact, 
chronic or where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2009).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the preponderance 
of the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Additionally, disorders such as sensorineural hearing loss may be 
presumed to have been incurred in service if shown to have 
manifested to a compensable degree within one year after the date 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

Finally, as is relevant here, 38 C.F.R. § 3.385 (2009) defines 
impaired hearing as a disability for VA purposes when the hearing 
thresholds for any of the frequencies of 500, 1000, 2000, 3000, 
and 4000 Hertz are 40 decibels or more; the thresholds for at 
least three of these frequencies are 26 decibels; or speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.
	
	Here, the Veteran's service treatment records do not reflect 
impaired hearing during active duty.  Specifically, during 
audiograms taken in August 1977 and March 1978, no tonal 
threshold exceeded 25 dB at any frequency for either ear.  
Moreover, a spoken voice and whispered voice test administered in 
June 1975 was normal.  
	
	The Veteran's June 1972 physical examination is notable in that 
the tonal thresholds at 500 and 1000 Hz were 30 dB his right ear 
and 20 and 10 dB, respectively, in his left ear.  Although this 
audiogram did not indicate impaired hearing as defined by 38 
C.F.R. § 3.385, it is inconsistent with the subsequent 
audiograms.  Nevertheless, the Board follows the conclusion of 
the VA examiner in November 2006 that the credibility of the June 
1972 examination is in doubt.  
	
	The post-service evidence does not reflect bilateral hearing loss 
until an audiogram conducted in December 1997, which indicated 
tonal thresholds of 40 dB or greater in each ear at 4000 Hz and 
therefore qualifies as impaired hearing under 38 C.F.R. § 3.385.  
This is the first recorded symptomatology related to a hearing 
impairment, however, coming some 18 years after discharge.  
Therefore, the competent evidence does not reflect continuity of 
symptomatology.
	
	In addition to the absence of documented post-service 
symptomatology related to the impaired hearing for many years, 
the evidence includes the Veteran's statements, sworn testimony, 
and statement from his spouse asserting continuity of symptoms.  
The Board acknowledges that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). 
	
	Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").
	
	In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses.  Layno, 6 Vet. App. at 470.  He has indicated that he 
continued to experience hearing loss since he was discharged from 
the service.  
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
The Board is not required to accept an appellant's uncorroborated 
account of his active service experiences.  Wood v. Derwinski, 1 
Vet. App. 190 (1991).
	 
	In this case, the Board finds that the Veteran's reported history 
of continued symptomatology since active service, while 
competent, is nonetheless not credible.  
	Significantly, his reported history of continued hearing loss 
since active service is inconsistent with the other evidence of 
record.  Indeed, while he stated that his disorder began in 
service, impaired hearing was never noted.  Moreover, he 
consistently denied experiencing any hearing loss during the 
number of annual examinations he underwent throughout his service 
in the Naval Reserve from 1991-1996.  
	
	Thus, the Board has weighed the Veteran's statements as to 
continuity of symptomatology and finds his current recollections 
and statements made in connection with a claim for benefits to be 
of lesser probative value.  See Pond v. West, 12 Vet. App. 341 
(1999) (although Board must take into consideration the veteran's 
statements, it may consider whether self-interest may be a factor 
in making such statements).  Therefore, continuity has not here 
been established, either through the competent evidence or 
through his statements.
	
	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the Veteran's 
hearing loss to active duty, despite his contentions to the 
contrary.    
	
	To that end, the Board places significant probative value on a 
November 2006 VA examination undertaken specifically to address 
the issue on appeal.  At that time, the Veteran reported 
difficulty hearing.  After an audiological examination, the 
examiner diagnosed bilateral hearing loss.  However, the examiner 
opined that it was less likely than not that the Veteran's 
hearing loss was related to service.  The examiner reflected that 
the Veteran's hearing was well within normal limits during active 
duty.  Therefore, the competent evidence does not indicate a 
nexus between his current hearing loss and active duty. 

The Board has also considered the Veteran's statements and sworn 
testimony asserting a nexus between his currently-diagnosed 
disorder and active duty service.  
While the Board reiterates that the Veteran is competent to 
report symptoms as they come to him through his senses, disorders 
such as bilateral hearing loss are not the types of disorders 
that a lay person can provide competent evidence on questions of 
etiology or diagnosis.  

On the other hand, such competent evidence has been provided by 
the medical personnel who have examined the Veteran during the 
current appeal and by service records obtained and associated 
with the claims file.  Here, the Board attaches greater probative 
weight to the clinical findings than to his statements.  See 
Cartright, 2 Vet. App. at 25.  

In light of the above discussion, the Board concludes that the 
preponderance of the evidence is against the claim for service 
connection and there is no doubt to be otherwise resolved.  As 
such, the appeal is denied.


ORDER

A rating in excess of 10 percent for chondromalacia of the left 
knee is denied.

The application to reopen a claim for entitlement to service 
connection for residuals of exposure to asbestos is denied.  

Service connection for bilateral hearing loss is denied.





______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


